Per Curiam:

In this attorney disciplinary proceeding, the Hearing Panel and Executive Committee both found respondent violated Supreme Court Rule 32, Disciplinary Rules 1-102(A)(4), (5), and (6); 5-101(A) and (B), when he filed a false police report and undertook representation of a client where he had a conflict of interest. Respondent does not dispute these findings; therefore, the sole issue to be determined is the appropriate sanction to be imposed.
At the hearing below, respondent presented numerous character witnesses. Respondent admits his mistakes and has fully cooperated with this disciplinary investigation. It is undisputed that respondent’s client was not prejudiced by the conflict of interest. In light of these facts, and the fact that respondent has never been disciplined by this Court, we have determined a public reprimand is appropriate in this case.
Therefore, respondent stands publicly reprimanded in accordance with Rule 7 A of the Rules of Disciplinary Procedure.
Public reprimand.